Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1-20 are pending.
	In light of the Applicant’s amendments objection to claims 2-4, 8, 9, 14, 15 and 19 have been withdrawn.
	In light of the Applicant’s amendments objection to the specification has been withdrawn.
In light of the Applicant’s amendments rejections of claims 6 and 17 under 35 U.S.C. §112(b) have been withdrawn.
light of the Applicant’s amendments rejections of claim 1-20 under 35 U.S.C. §101 have been withdrawn .
Respond to amendments
	Applicant’s amendments filed on  11-24-2021  has been considered and entered.	

Response to Arguments
	Applicant's amendments/arguments filed on 11-24-2021 have been fully considered but are moot in view of the new ground(s) of rejection.


Objection
	Claims 1 and 12 are objected to for the following informalities:
	Claims 1 and 12,  lines 14 and 15, respectively, recites “severity/criticality”.  It is suggested to replace “/” between security and criticality with for example, an –or--, in order to provide more clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5, 7, 8, 10-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lymer et al. (US Patent No. 8,990,723 ) in view of Paine (US Publication No.2018/0255080).
	As per claim 1 and 12, Lymer teaches an integrated computer network security and threat prevention and detection platform (column 4, lines 43-55), comprising: a central processor operable to receive and [aggregate] security information from a plurality of network security applications (column 3, line  66- column 4, line 3); one or more Application program interfaces (APIs) of a plurality of network security application or tools interfacing with the central processor (figure 3, Application Program Interface, column 4, lines 29-47); a display in communication with the central processor (column 4, line 13-14) and operable to simultaneously display data from a plurality of network security applications (figure 5, column 5, lines 38-42, graphical user interface may take any desired form capable of simultaneously conveying a status of each of the applications. As an option, such status may be displayed via a home page of the single graphical user interface”. Column 6, lines 38-39, the applications are security related application). Wherein the display includes a threat overview display presenting[ a timeline view] of the type and severity of threats found on a network and ranking of their severity/criticality ( figure 13, column 11, lines 50-55, “Fig. 13 illustrates an exemplary graphical user interface 1300 for alerting users of a plurality of computers of a security event via a network”,   and  Fig. 14,column 12, lines 7-20 and 50-56, figure 14 illustrated an exemplary security alert 1400 for alerting users of a plurality of computers of security event via a network, the security alert 1400 include description 1404 for the security event showing an alert level associated with the security event , the security alert is color- coded to reflect a level of severity associated with the alert, for example, red reflecting high severity, blue reflecting a medium severity, and green reflect a low severity);
	Lymer does not explicitly disclose central processor aggregating, wherein APIs collect, sort, aggregate and filter data collected from those network security application or tools to present an integrated dashboard presentation of system activity and threat overview display presenting a time line view; and wherein the platform works in conjunction with hardware and software of one or more networks to provide network communication analytic and threat prevention and detection at the various layers for each user, device, and program of networks to be protected. However, in an analogous art, Paine discloses aggregating information by processor (Paragraph [0034], “System and methods are provided for collection and aggregation of raw statistical data from system access endpoints”), wherein APIs collect, sort, aggregate and filter data collected from those network security application or tools  (paragraph [0064], Data bundles from the Collectors are received/collected by the Cloud service API, unpacked/sorted, verified/filtered and stored/ aggregated), to present an integrated dashboard presentation of paragraph [0074], “alert are made available on the Reporting Dashboard); and overview display presenting a time line view (Figure 8, Alerts 814, Threat Level Medium. Today 4:21/time line); and wherein the platform works in conjunction with hardware and software of one or more networks (figure 2, paragraph [0045], computing environment 202 includes 10’s of thousands employees and endpoints devices including software agents collecting statistical information from the endpoints and sent to cloud service) to provide network communication analytic and threat prevention and detection at the various layers for each user, device, and program of networks to be protected (paragraph [0046], information received by cloud service sent to analytic engines, paragraph [0065]-[0068], unauthorized user and device behavior and executable malwares are identified).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lymer with Paine, in order to achieve the predictable result of  issue alerts indicating one or more security threats when security threats are detected.
	As per claim 2, Lymer furthermore teaches, wherein the central processor comprises: one or more processors, one or more computers, one or more servers, or combinations thereof (figure 1 and 2, column 3, line 48-column 4, line 14).  
	As per claim 3 and 14, Lymer furthermore teaches, wherein the plurality of network security applications comprises: hardware implemented applications, software implemented applications, or combinations thereof (column 4, lines 24-28).  
	As per claim 4 and 15, Lymer furthermore teaches wherein the plurality of network security applications comprises: firewalls, network traffic monitors, access controls, email monitors, vulnerability scanners, endpoint security monitors, malware detectors, virus detectors, bandwidth usage monitors, or combinations thereof (figure 3, column 4, lines 35-48, applications 301 includes anti-virus, firewall, privacy service, anti-spam and any other application, and column 10, lines 53-58).  
	As per claim 5, Lymer furthermore teaches, wherein the central processor is operable to communicate with application program interfaces of one or more of the plurality of network security applications (figure 3 “application program interface”, and  column 3, lines 1-2 and  “a system adapted for interfacing a plurality of application”).  
	As per claim 6 and 17, Lymer furthermore discloses wherein the central processor is operable to communicate with one or more data collection and analytic tool applications to search, collect , and parse network traffic data and provide access to that data in a defied protocol of one or more of the plurality of network security applications  (column 5, lines 3-11, “Further provided in combination with the applications 301 of the system 300 is an interface 312. In user, such interface 312 may include specific method, technique or protocol by which an application program can communicated with an operating system or another application…The interface 312 may further include a graphical user interface for allowing access to the various application 301”).
	As per claim 7 and 18, Lymer furthermore teaches wherein the central processor is operable to collect, sort, [aggregate], and filter information collected from the plurality of network security applications, to transmit aggregated data to the display for presentation to a user, and to isolate detected threats from the network (column 4, lines 47-64, anti-virus application capable of scanning for viruses, comparing to signatures and cleaning data , the firewall application capable of blocking accesses to computer based on rules or policies). Paine discloses aggregating information by processor (Paragraph [0034], “System and methods are provided for collection and aggregation of raw statistical data from system access endpoints”). The motivation to combine is similar to the motivation provided in independent claim 1.
	As per claim 8 and 19,  Lymer furthermore teaches, wherein the displayed aggregated data comprises: network usage data, network threats data, application usage data, threat mitigation data, malware activity data, virus activity data, or combinations thereof (figure 5, the displayed aggregated data include data anti virus, anti hacker, anti abuse antispam and …).  
	As per claim 10 and 13, Lymer furthermore teaches, wherein the central processor calculates a system risk rating based on data aggregated from the plurality of network security applications (column 6, line 65-column 7,line 4, “in addition to calculating the individual index in operation 1002, an overall index may be calculated which is representative of a degree of risk association with the collective status of the security applications”).  
	As per claim 11, Lymer furthermore teaches, wherein the platform is operable in a layered interconnection network (Lymer, column 3, lines 48-53, Network architecture 100]).  
	As per claim 16, Lymer furthermore teaches wherein the central processor is operable to communicate with application program interfaces of one or more of the plurality of network security applications in a layered network configuration (Lymer, column 3, lines 48-53, Network architecture 100) and is operable to isolate detected threats from the network (column 4, lines 47-64, anti-virus application capable cleaning data from detected viruses).  
	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lymer in view of Paine, further in view of Hsieh (US Publication No. 2014/0040998).
	As per claim 9 and 20, Lymer in view of Paine teaches all limitation of claim as applied to claim 7 above.  Lymer in view of Paine does not explicitly disclose but in an analogous art Hsieh discloses, wherein the displayed aggregated data is presented in a timeline view paragraph [0041], “[a]particular portion of security data can refer to security data from a particular time period”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lymer and Paine with Hsieh in order to achieve the predictable result of indicating a particular time period for detected security issues.
	
References Cited, Not Used
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kirti et al., US Publication No. 2017/0251013, discloses techniques for discovery and management of applications in a computing environment of an organization. Such techniques may enable an organization to monitor and manage access to applications for minimizing security threats and risks in a computing environment of the organization. Discovering usage of applications may enable an organization to effectively monitor and manage efficiency and consumption of resources, thereby enhancing the performance of a computing environment for an organization.
	Steele et al, US Pub No. 2019/0166152, discloses the invention utilizes a two component system to detect third party security threats and drive internal system processes based on the detection. The first component of the system is a threat level engine, which collects external and
internal system data on a real-time basis to determine changes in conditions that may give rise to a security threat. Based on the external and internal data, the level engine may calculate a threat assessment level to determine the level of the threat. The second component of the system is a third party analytics engine, which may comprise a machine learning component which is configured to detect threat patterns and anomalies, which may in tum be used to trigger
.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437